Case 2:09-cv-05395-BRM-JSA Document 461-2 Filed 06/14/21 Page 1 of 3 PageID: 8445




                                  Exhibit B
Case 2:09-cv-05395-BRM-JSA Document 461-2 Filed 06/14/21 Page 2 of 3 PageID: 8446




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

                                                :
   KARUNAMUNIGE CHAMILA                         :
   KRISHANTHI, et al.,                          :
                                                :
                                                    Civil Action No. 09-5395(JLL)(JSA)
                           Plaintiffs,          :
                                                :
                   v.                           :
                                                :
   RAJAKUMARA RAJARATNAM, et al.                      PROPOSED SCHEDULING ORDER
                                                :
                                                :
                           Defendants.          :
                                                :


          THIS MATTER, having been brought before the Court by its own Order, directing that

  Defendants, Rajakumara Rajaratnam and the Estate of Jesuthasan M. Rajaratnam, jointly with

  Plaintiffs, Karunamunige Chamila Krishanthi, et al., submit a joint proposed scheduling order for

  the remainder of Phase I Discovery, ECF No. 445; and the parties having been unable to reach

  agreement; and for other good cause shown,

          IT IS on this ___ day of ___________, 2021, hereby

          ORDERED that the Former JTTF Agents and Plaintiffs shall resolve any deficiencies in

  connection with the production of documents responsive to the subpoenas issued on June 18,

  2018, within twenty-one (21) days of this Order; and it is further

          ORDERED that after the expiration of fourteen (14) days from the earliest of (i) the date

  that the Former JTTF Agents and Plaintiffs resolve the remaining deficiencies with the

  agreement of Defendant, or (ii) the expiration of the time period set forth above for resolution of

  such issues, Defendants shall raise to the Court any privilege or production issues that remain

  unresolved regarding the January 15, 2021 document production and associated privilege

  assertions; and it is further
Case 2:09-cv-05395-BRM-JSA Document 461-2 Filed 06/14/21 Page 3 of 3 PageID: 8447



          ORDERED that within thirty (30) days of the Court’s resolution of such issues, and the

  production of any additional documents and an updated privilege log as may be ordered by the

  Court, Defendants shall complete the deposition of the Confidential Source; and it is further

          ORDERED that the parties shall disclose the names of any affirmative experts, and the

  subject(s) upon which they will be offering opinions, within fifteen (15) days of the conclusion

  of the Confidential Source’s deposition; the parties may not offer other experts or reports other

  than those that are responsive to these disclosed experts addressing the disclosed subject(s); and

  it is further

          ORDERED that the parties shall serve expert reports, to the extent permitted by the

  Court, within forty-five (45) days of the conclusion of the Confidential Source’s deposition; and

  it is further

          ORDERED that the parties shall serve any responsive expert disclosures and report(s), to

  the extent permitted by the Court, within forty-five (45) days of receipt of affirmative expert

  report(s); and it is further

          ORDERED that the depositions of any experts shall be concluded within forty-five (45)

  days of receipt of Defendants’ responsive expert report; and it is further

          ORDERED that dispositive motions regarding Phase I liability shall be filed within

  forty-five (45) days of the completion of any Phase I expert discovery; opposition shall be filed

  within forty-five (45) days; and any reply shall be filed within twenty (20) days.


                                                               ____________________________
                                                               Hon. Jessica S. Allen, U.S.M.J.




                                                   2
